--------------------------------------------------------------------------------

Ex. 10.1
 
 
TERM LOAN FACILITIES CREDIT AGREEMENT
 
dated as of
 
April 30, 2012
 
among
 
 
Central European Media Enterprises Ltd.
as Borrower,
 
 
THE LENDERS PARTY HERETO FROM TIME TO TIME,
 
 
and
 
Time Warner Inc.,
as Administrative Agent
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I                DEFINITIONS AND ACCOUNTING TERMS
1
       
Section 1.01
 
Defined Terms
1
Section 1.02
 
Terms Generally
15
Section 1.03
 
Resolution of Drafting Ambiguities
16
       
ARTICLE II              THE CREDITS
16
   
Section 2.01
 
Commitments
16
Section 2.02
 
Loans
16
Section 2.03
 
Requests for Loans
16
Section 2.04
 
Funding of Loans
17
Section 2.05
 
Termination and Reduction of Commitments
17
Section 2.06
 
Repayment of Loans; Evidence of Debt
18
Section 2.07
 
Prepayment of Loans
18
Section 2.08
 
Interest
19
Section 2.09
 
Increased Costs
20
Section 2.10
 
Illegality
22
Section 2.11
 
Taxes
22
Section 2.12
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
24
       
ARTICLE III             REPRESENTATIONS AND WARRANTIES
25
   
Section 3.01
 
Organization; Powers; Authorization
25
Section 3.02
 
Enforceability.  .
26
Section 3.03
 
Approvals; No Conflicts
26
Section 3.04
 
No Borrowing Material Adverse Change
26
Section 3.05
 
Litigation
26
Section 3.06
 
Solvency
26
Section 3.07
 
Margin Securities
26
Section 3.08
 
Pari Passu Ranking
26
Section 3.09
 
No Filing or Stamp Tax
27
Section 3.10
 
Representations and Warranties in the Equity Documents
27
       
ARTICLE IV             CONDITIONS
27
   
Section 4.01
 
Effective Date
27
       
ARTICLE V              COVENANTS
28
   
Section 5.01
 
Reserved
28
Section 5.02
 
Notices of Material Events
28
Section 5.03
 
Use of Proceeds
29
Section 5.04
 
Ratio Debt
29
Section 5.05
 
Incorporation of Covenants by Reference
29
Section 5.06
 
Guarantees
37

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE VI             Events of Default
37
   
Section 6.01
 
Events of Default
37
       
ARTICLE VII            THE ADMINISTRATIVE AGENT
40
   
Section 7.01
 
Appointment and Authority
40
Section 7.02
 
Administrative Agent Individually
40
Section 7.03
 
Duties of Administrative Agent; Exculpatory Provisions
40
Section 7.04
 
Reliance by Administrative Agent
41
Section 7.05
 
Delegation of Duties
42
Section 7.06
 
Resignation of Administrative Agent
42
Section 7.07
 
Non-Reliance on Administrative Agent and Other Lenders
43
       
ARTICLE VIII          MISCELLANEOUS
43
   
Section 8.01
 
Notices
43
Section 8.02
 
Waivers; Amendments
44
Section 8.03
 
Expenses; Indemnity; Damage Waiver
45
Section 8.04
 
Successors and Assigns
47
Section 8.05
 
Survival
47
Section 8.06
 
Counterparts; Integration; Effectiveness
48
Section 8.07
 
Severability
48
Section 8.08
 
Right of Setoff
48
Section 8.09
 
Governing Law; Jurisdiction; Consent to Service of Process
48
Section 8.10
 
Waiver of Jury Trial
50
Section 8.11
 
Headings
50
Section 8.12
 
Confidentiality
50
Section 8.13
 
Interest Rate Limitation
51
Section 8.14
 
No Waiver; Remedies
51
Section 8.15
 
USA Patriot Act Notice and “Know Your Customer” and OFAC Provisions
51
Section 8.16
 
Judgment Currency
51
Section 8.17
 
Independence of Covenants
52
Section 8.18
 
Loans as Consideration
52

 
SCHEDULES:
 
Schedule 2.01
-
Commitments
Schedule 3.09
-
No Filing or Stamp Tax

 
EXHIBITS:
 
Exhibit A
-
Form of Guarantee
Exhibit B
-
Form of Borrowing Request
Exhibit C
-
Form of Term Loan Note



 
ii

--------------------------------------------------------------------------------

 
 
TERM LOAN FACILITIES CREDIT AGREEMENT
 
This Term Loan Facilities Credit Agreement (this “Agreement”), dated as of April
30, 2012, is among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company
incorporated under the laws of Bermuda (the “Borrower” or “Parent”), the Lenders
party hereto from time to time, and TIME WARNER INC., a Delaware corporation, as
Administrative Agent (the “Administrative Agent”).
 
In consideration of the mutual promises contained herein, and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01         Defined Terms.  Except as otherwise provided herein, as
used in this Agreement, the following terms have the meanings specified below:
 
“2013 Debt Tender Offer” means the debt tender offer conducted by the Parent
with respect to Indebtedness under its 2013 Notes in exchange for cash.
 
“2013 Notes” means the 3.50% Senior Convertible Notes due 2013 issued by the
Parent under the 2013 Notes Indenture.
 
“2013 Notes Indenture” means the Indenture dated as of March 10, 2008, among the
Parent, as Issuer, the subsidiary guarantors party thereto and The Bank of New
York, as Trustee, governing the 2013 Notes.
 
“2014 Debt Tender Offer” means the debt tender offer conducted by the Parent
with respect to Indebtedness under its 2014 Notes in exchange for cash.
 
“2014 Notes” means the Senor Floating Rate Notes due 2014 issued by the Parent
under the 2014 Notes Indenture.
 
“2014 Notes Indenture” means the Indenture dated as of May 16, 2007, among the
Parent, as Issuer, the subsidiary guarantors party thereto and BNY Corporate
Trustee Services Limited, as Trustee, governing the 2014 Notes.
 
“2015 Notes” means the Senior Convertible Notes due 2015 issued by the Parent
under the 2015 Notes Indenture.
 
“2015 Notes Indenture” means the Indenture dated as of February 18, 2011,
among  the Parent, as Issuer, the subsidiary guarantors party thereto and
Deutsche Bank Trust Company Americas, as Trustee, governing the 2015 Notes.
 
“2016 Debt Tender Offer” means the debt tender offer conducted by the Parent
with respect to Indebtedness under its 2016 Notes in exchange for cash.
 
 
1

--------------------------------------------------------------------------------

 
 
“2016 Notes” means the Senior Notes due 2016 issued by the Parent under the 2016
Notes Indenture.
 
“2016 Notes Indenture” means the Indenture dated as of September 17, 2009, among
the Parent, as Issuer, the subsidiary guarantors party thereto and The Bank of
New York Mellon, as Trustee, governing the 2016 Notes.
 
“2017 Notes” means the Senior Secured Notes due 2017 issued by Opco under the
2017 Notes Indenture.
 
“2017 Notes Indenture” means the Indenture dated as of October 21, 2010, among
Opco, as Issuer, the guarantors party thereto and Citibank, N.A., London Branch,
as Trustee, governing the 2017 Notes.
 
“Act” has the meaning set forth in Section 8.15.
 
“Administrative Agent” has the meaning specified in the preamble hereto.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitments” means, with respect to any Tranche, the aggregate amount
of all of the Lenders’ Commitments under such Tranche.
 
“Agreement” has the meaning specified in the preamble hereto.
 
“Assignment and Assumption” means an assignment and assumption entered into by
an assigning Lender and an assignee (with the consent of any party whose consent
is required by Section 8.04) in form and substance reasonably satisfactory to
such assigning Lender and any assignee.
 
“Bankruptcy Law” has the meaning set forth in Section 6.01(g).
 
“Basel III” means “Basel III: A Global Regulatory Framework for More Resilient
Banks and Banking Systems”, “Basel III: International Framework for Liquidity
Risk Measurement, Standards and Monitoring” and “Guidance for National
Authorities Operating the Countercyclical Capital Buffer” published by the Basel
Committee on 16 December 2010, and any other finalized form of standards
published by the Basel Committee that addresses such proposals.
 
“Basel Committee” means the Basel Committee on Banking Supervision.
 
“Board” means the board of directors of the Borrower, or any committee thereof
duly authorized to act on behalf of the board of directors.
 
“Borrower” has the meaning specified in the preamble hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
“Borrowing Material Adverse Effect” or “Borrowing Material Adverse Change”
means, with respect to the Borrower, any effect, event, development or change
that, individually or together with any other event, development or change, is
or is reasonably expected to (A) be materially adverse to the business, assets,
results of operations or financial condition of the Borrower and the Borrower’s
Subsidiaries, taken as a whole or (B) prevent or materially impair or materially
delay the ability of the Borrower to consummate the transactions contemplated by
this Agreement or to otherwise perform its obligations under this Agreement;
provided, however, that in no event shall any of the following, alone or in
combination, be deemed to constitute, nor shall any of the following be taken
into account in determining whether there has been, a Borrowing Material Adverse
Effect or a Borrowing Material Adverse Change: (a) a change in the market price
or trading volume of the Class A Common Shares (provided that the underlying
changes, events, occurrences, state of facts or developments that caused or
contributed to any such change may otherwise be taken into consideration in
determining whether a Borrowing Material Adverse Effect or Borrowing Material
Adverse Change has occurred); (b) (i) changes in conditions in the global
economy, the economies of the countries in which the Borrower and the Borrower’s
Subsidiaries operate or the capital or financial markets generally, including
changes in exchange rates; (ii) changes in applicable Laws (provided that such
changes in Laws do not result in the cancellation of any broadcast license(s) or
franchise(s) to which the Borrower or any of its Subsidiaries is a party or by
which any of their properties or assets are bound the cancellation of which
would be material as indicated therein) or national or international political
conditions (including hostilities or terrorist attack); or (iii) changes
generally affecting the industry in which the Borrower and the Borrower’s
Subsidiaries operate; in each case with respect to clauses (i), (ii) and (iii),
to the extent such changes or developments referred to therein do not have a
disproportionate impact on the Borrower and its Subsidiaries, taken as a whole,
relative to other industry participants; (c) changes in United States generally
accepted accounting principles or other accounting principles after the date
hereof; (d) the negotiation, execution, announcement or pendency of this
Agreement or the transactions contemplated hereby or the consummation of the
transactions contemplated by this Agreement, including the impact thereof on
relationships, contractual or otherwise, with customers, suppliers, vendors,
lenders, mortgage brokers, investors, venture partners or employees, to the
extent such changes or developments can be directly attributed to the
announcement or performance of this Agreement and the transactions contemplated
hereby; (e) natural disasters; (f) any affirmative action knowingly taken by the
Lenders or the Administrative Agent that could reasonably be expected to give
rise to a Borrowing Material Adverse Effect (without giving effect to this
clause (f) in the definition thereof); (g) any action taken by the Borrower at
the request or with the express consent of the Lenders or the Administrative
Agent; and (h) with respect to Section 4.01(l) only, any adverse effect, event,
development or change to the business, results of operations or financial
condition of the Borrower or the Borrower’s Subsidiaries that is cured before
the relevant Effective Date.
 
“Borrowing Request” means a request by the Borrower for a Loan in accordance
with Section 2.03, and being in the form of attached Exhibit B or any other form
approved by the Administrative Agent.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York City, London, Prague, Frankfurt or
Amsterdam are authorized or required by law to remain closed.
 
 
3

--------------------------------------------------------------------------------

 
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, adoption or application thereof by any
Governmental Authority or (c) the making or issuance of, and compliance by the
relevant Lender with, any request, rule guideline or directive (whether or not
having the force of law) by any Governmental Authority.  Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules, guidelines and directives
promulgated thereunder and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, are deemed to have been
introduced or adopted after the Signing Date, regardless of the date enacted or
adopted.
 
“Change of Control” shall be deemed to occur upon the occurrence of any one or
more of the following:
 
(a)           any “person” or “group” of related persons, other than one or more
Permitted Holders, is or becomes the beneficial owner, directly or indirectly,
of more than 35% of the total power of voting stock of the Borrower and the
Permitted Holders beneficially own, directly or indirectly, in the aggregate a
lesser percentage of the total voting power of the voting stock of the Borrower
than such person or group;
 
(b)           the sale, lease, transfer, conveyance or other disposition (other
than by way of amalgamation, merger or consolidation), in one or a series of
related transactions, of all or substantially all of the assets of the Borrower
and its Subsidiaries taken as a whole to any person other than a Permitted
Holder;
 
(c)           the first day on which a majority of the members of the board of
directors of the Borrower are not Continuing Directors;
 
(d)           the adoption by the shareholders of the Borrower of a plan
relating to the liquidation or dissolution of the Borrower; or
 
(e)           a “Change of Control” (as such term is defined in the Incorporated
Opco Credit Facility) occurs.
 
For purposes of this definition: (a) “person” and “group” have the meanings they
have in Sections 13(d) and 14(d) of the Exchange Act; (b) “beneficial owner” is
used as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
person shall be deemed to have “beneficial ownership” of all shares that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time; (c) a person will be deemed to beneficially
own any voting stock of an entity held by a parent entity, if such person is the
beneficial owner, directly or indirectly, of more than 35% of the voting power
of the voting stock of such parent entity and the Permitted Holders beneficially
own, directly or indirectly, in the aggregate a lesser percentage of the voting
power of the voting stock of such parent entity; and (d) a “Continuing Director”
means any member of the Board who was a member of the Board on the First
Effective Date or was nominated for election or was elected to the Board with
the approval of Time Warner Inc. or the majority of Continuing Directors who
were members of the Board at the time of such nomination or election.
 
 
4

--------------------------------------------------------------------------------

 
 
“Charges” has the meaning assigned to such term in Section 8.13.
 
“Class A Common Shares” means the shares of Class A Common Stock, par value
$0.08 per share, of the Borrower, having such rights associated with such Class
A Common Shares as set forth in the governing documents of the Borrower,
including the Borrower’s Bye-laws, and any Equity Securities issued or issuable
in exchange for or with respect to such Class A Common Shares (i) by way of
dividend, split, subdivision, conversion or consolidation of shares or (ii) in
connection with a reclassification, recapitalization, merger, consolidation,
going private, tender offer, amalgamation, change of control, other
reorganization or similar transaction.
 
“Class B Common Shares” means the shares of Class B Common Stock, par value
$0.08 per share, of the Borrower, having such rights associated with such Class
B Common Shares as set forth in the governing documents of the Borrower,
including the Borrower’s Bye-laws, and any Equity Securities issued or issuable
in exchange for or with respect to such Class B Common Shares (i) by way of
dividend, split, subdivision, conversion or consolidation of shares or (ii) in
connection with a reclassification, recapitalization, merger, consolidation,
going private, tender offer, amalgamation, change of control, other
reorganization or similar transaction.  Notwithstanding the foregoing, for
purposes of this Agreement, the term “Class B Common Shares” shall never include
the Class A Common Shares into which they are convertible pursuant to the
Borrower’s Bye-laws.
 
“CME BV” means CME Media Enterprises B.V., a company organized and existing
under the laws of the Netherlands.
 
“CME NV” means Central European Media Enterprises N.V., a company organized and
existing under the laws of Curacao.
 
“Commitment” means, with respect to each Lender, such Lender’s Tranche A
Commitment, Tranche B Commitment or Tranche C Commitment, as the context
requires; provided, that the aggregate principal amount of all Commitments does
not exceed $300,000,000.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Exposure” means, with respect to any Lender under any Tranche at any
time, the sum of the outstanding principal amount of such Lender’s Tranche A
Loans (in the case of Tranche A Lenders), Tranche B Loans (in the case of
Tranche B Lenders) and Tranche C Loans (in the case of Tranche C Lenders), as
applicable, at such time.
 
 
5

--------------------------------------------------------------------------------

 
 
“Debt Tender Offer” means any of the 2013 Debt Tender Offer, the 2014 Debt
Tender Offer or the 2016 Debt Tender Offer.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Determination Date” with respect to an Interest Period, will be the day that is
two TARGET Settlement Days preceding the first day of such Interest Period.
 
“Dollars,”“$” or “US$” refers to lawful money of the United States of America.
 
“Effective Date” means any of the Tranche A Effective Date, the Tranche B
Effective Date or the Tranche C Effective Date.
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environmental Law” means any statutory or common law, treaty, convention,
directive or regulation having legal or judicial effect whether of a criminal or
civil nature, concerning the environment, the preservation or reclamation of
natural resources, or the management, release or threatened release of any
Hazardous Materials or to health and safety matters.
 
“Equity Documents” means the Equity Purchase Agreement and the Letter Agreement.
 
“Equity Offering” means any issuance of equity securities by the Borrower other
than: (a) to employees, officers, directors, agents or consultants of the
Borrower or any Subsidiary of the Borrower pursuant to employee benefit, stock
option plans, stock option exchange plans, and stock purchase plans maintained
by the Borrower, in such amounts as are approved by the Board; (b) as
consideration in connection with a bona fide acquisition (of assets or
otherwise), merger, consolidation or amalgamation by the Borrower provided such
acquisition, merger, consolidation or amalgamation has been approved by the
Board; (c) in connection with splits, combination of shares, reclassification,
recapitalization or like changes in capitalization; (d) the conversion of any
Class B Common Shares into Class A Common Shares; or (e) any Class A Common
Shares or Class B Common Shares issued upon conversion, exchange or exercise of
any Equity Securities outstanding as of the date of this Agreement or issued
pursuant to clause (a) above, including any Class A Common Stock issued in any
privately negotiated exchange transactions for any Equity Securities.
 
“Equity Purchase Agreement” means the Subscription and Equity Commitment
Agreement by and between Borrower and the Equity Purchaser dated as of April 30,
2012.
 
“Equity Purchaser” means TWMH.
 
“Equity Securities” means (i) shares or other equity interests (including the
Class A Common Shares and the Class B Common Shares) of the Borrower and (ii)
options, warrants or other securities that are directly or indirectly
convertible into, or exercisable or exchangeable for, shares or other equity
interests of the Borrower.
 
 
6

--------------------------------------------------------------------------------

 
 
“EURIBOR” with respect to an Interest Period, will be the rate (expressed as a
percentage per annum) for deposits in Euros for a six-month period beginning on
the day that is two TARGET Settlement Days after the Determination Date that
appears on Telerate Page 248 as of 11:00 a.m., Brussels time, on the
Determination Date.  If Telerate Page 248 does not include such a rate or is
unavailable on a Determination Date, the Administrative Agent will request the
principal London office of each of four major banks in the Euro-zone inter-bank
market, as selected by the Administrative Agent, to provide such bank’s offered
quotation (expressed as a percentage per annum) as of approximately 11:00 a.m.,
Brussels time, on such Determination Date, to prime banks in the Euro-zone
interbank market for deposits in a Representative Amount in Euro for a six-month
period beginning on the day that is two TARGET Settlement Days after the
Determination Date.  If at least two such offered quotations are so provided,
the rate for the Interest Period will be the arithmetic mean of such
quotations.  If fewer than two such quotations are so provided, the
Administrative Agent will request each of three major banks in London, as
selected by the Administrative Agent, to provide such bank’s rate (expressed as
a percentage per annum), as of approximately 11:00 a.m., London time, on such
Determination Date, for loans in a Representative Amount in Euros to leading
European banks for a six-month period beginning on the day that is two TARGET
Settlement Days after the Determination Date.  If at least two such rates are so
provided, the rate for the Interest Period will be the arithmetic mean of such
rates.  If fewer than two such rates are so provided then the rate of the
Interest Period will be the rate in effect with respect to the immediately
preceding Interest Period.
 
“Euro” or “€” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
 
“Euro-zone” means the region comprised of member states of the European Union
that adopt the Euro.
 
“Event of Default” has the meaning assigned to such term in Article VI.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under  Section 8.04) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.11, amounts with respect to
such Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.11(e) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
 
 
7

--------------------------------------------------------------------------------

 
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, as of the date of this Agreement (or any amended or successor
version that is substantively comparable) and any current or future regulations
or official interpretations thereof.
 
“First Effective Date” means the first to occur of any of the Tranche A
Effective Date, the Tranche B Effective Date or the Tranche C Effective Date.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body (including
self-regulatory body), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
 
“Guarantees” means the Guarantees issued by each Subsidiary Guarantor pursuant
to this Agreement substantially in the form of Exhibit A attached hereto and
“Guarantee” means any one of them.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.
 
 “Incorporated Opco Credit Facility” means the Opco Credit Facility.  All
references to the Incorporated Opco Credit Facility shall mean the Incorporated
Opco Credit Facility as in effect on the Signing Date, without giving effect to
any amendment, waiver, supplement or other modifications thereto or thereof
after the Signing Date.
 
“Incorporated Opco Indenture” means the 2017 Notes Indenture.  All references to
the Incorporated Opco Indenture shall mean the Incorporated Opco Indenture as in
effect on the Signing Date, without giving effect to any amendment, waiver,
supplement or other modifications thereto or thereof after the Signing Date.
 
“Incorporated Parent Indenture” means the 2016 Notes Indenture.  All references
to the Incorporated Parent Indenture shall mean the Incorporated Parent
Indenture as in effect on the Signing Date, without giving effect to any
amendment, waiver, supplement or other modification thereto or thereof after the
Signing Date.
 
 
8

--------------------------------------------------------------------------------

 
 
“Indebtedness” has the meaning assigned to such term in the 2016 Notes Indenture
as in effect on the Signing Date, without giving effect to any amendment,
waiver, supplement or other modification thereto or thereof after the Signing
Date.
 
“Indemnified Parties” has the meaning assigned to such term in Section 8.03(b).
 
“Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document, and (b) to the extent not
otherwise described in (a), Other Taxes.
 
“Indenture Covenants” means the Parent Indenture Covenants and the Opco
Indenture Covenants.
 
“Interest Payment Date” means (a) with respect to the Tranche A Loans, September
15, 2012, (b) with respect to the Tranche B Loans, on each May 15 and November
15, commencing on the first to occur after the Tranche B Effective Date and (c)
with respect to the Tranche C Loans, on each March 15 and September 15,
commencing on the first to occur after the Tranche C Effective Date.
 
“Interest Period” means the period commencing on and including an Interest
Payment Date for a Tranche B Loans and ending on and including the day
immediately preceding the next succeeding Interest Payment Date for such Tranche
B Loan, with the exception that the first Interest Period shall commence on and
include the Tranche B Effective Date and end on and include the day before the
first Interest Payment Date for the relevant Tranche B Loan.
 
“Interim Administrative Agent” has the meaning assigned to such term in Section
7.06.
 
“Judgment Currency” has the meaning assigned to such term in Section 8.16.
 
“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 8.16.
 
“Last Effective Date” means the earlier to occur of (a) last to occur of the
Tranche A Effective Date, the Tranche B Effective Date or the Tranche C
Effective Date and (b) the Outside Date.
 
“Laws” means all laws, statutes, ordinances, rules, regulations, judgments,
injunctions, orders and decrees.
 
“Lenders” means the Tranche A Lenders, the Tranche B Lenders and the Tranche C
Lenders, as applicable, and “Lender” means any one of the Lenders.
 
“Letter Agreement” means the letter agreement dated April 30, 2012 between the
Borrower and TWMH relating to the Investor Rights Agreement dated May 18, 2009
and the exercise of certain preemptive rights thereunder by Affiliates of the
Administrative Agent.
 
 
9

--------------------------------------------------------------------------------

 
 
“Loan Documents” means this Agreement, each Guarantee, each Term Loan Note and
all other agreements, notes, certificates, documents, instruments and writings
at any time delivered in connection herewith or therewith.
 
“Loan Parties” means the Borrower and the Subsidiary Guarantors.
 
“Loans” shall mean any Term Loan made by the Lenders to the Borrower pursuant to
this Agreement.
 
“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of Parent and its Significant Subsidiaries in an aggregate principal amount
exceeding US$25,000,000 or its foreign currency equivalent.
 
“Maximum Rate” has the meaning assigned to such term in Section 8.13.
 
“Net Cash Proceeds” means the gross cash proceeds received in an Equity
Offering, less commissions, advisor fees, filing fees and other reasonable
transaction fees and expenses.
 
“Obligation Currency” shall have the meaning assigned to such term in Section
8.16.
 
“Opco” means CET 21 spol. s r.o., a company incorporated and existing in the
Czech Republic.
 
“Opco Credit Facility” means that certain Revolving Credit Facility Agreement
dated as of October 21, 2010, among Opco, as borrower, the guarantors party
thereto, the lenders party thereto and BNP Paribas S.A., as agent.
 
“Opco Credit Facility Business Day” means “Business Day” as such term is defined
in the Incorporated Opco Credit Facility.
 
“Opco Credit Facility Covenants” has the meaning assigned to such term in
Section 5.05(e).
 
“Opco Indenture Covenants” has the meaning assigned to such term in Section
5.05(c).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or assigned an interest in any Loan or Loan Document).
 
 “Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising directly from
any payment made hereunder or under any other Loan Document or directly from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are imposed
with respect to an assignment (other than an assignment made pursuant to an
assignment request by the Borrower under Section 8.04).
 
 
10

--------------------------------------------------------------------------------

 
 
“Outside Date” means October 27, 2012.
 
“Parent” has the meaning specified in the preamble hereto.
 
“Parent Indenture Covenants” has the meaning assigned to such term in Section
5.05(a).
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
“Permitted Holder” means (a) Time Warner Inc. and (b) partnerships,
corporations, or limited liability companies which are controlled by Time Warner
Inc.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Process Agent” has the meaning assigned to such term in Section 8.09(d).
 
“Ratio Debt Baskets” means (i) Section 4.3(a) of the 2016 Notes Indenture and
(ii) Section 4.3(a) and Section 4.3(c) of the 2017 Notes Indenture, in each case
of clause (i) and (ii) as in effect on the Signing Date, without giving effect
to any amendment, waiver, supplement or other modification thereto or thereof
after the Signing Date.
 
“Recipient” means the Administrative Agent or any Lender, as applicable.
 
“Register” has the meaning assigned to such term in Section 8.04(c).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Representative Amount” means the greater of (a) €1,000,000 and (b) an amount
that is representative for a single transaction in the relevant market at the
relevant time.
 
“Required Lenders” means, at any time, Lenders having Credit Exposures
representing more than 50% of the sum of the total Credit Exposures of all
Lenders at such time.
 
“Responsible Officer” means a chief financial officer, deputy chief financial
officer or treasurer of the Parent.
 
“Restricted Subsidiary” means (i) for purposes of Section 5.05(a), all
Subsidiaries of the Borrower other than Subsidiaries that are designated as
Unrestricted Subsidiaries in accordance with the 2016 Notes Indenture; and (ii)
for purposes of Section 5.05(c), all Subsidiaries of the Borrower other than
Subsidiaries that are designated as Unrestricted Subsidiaries in accordance with
the Incorporated Opco Indenture.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
 
11

--------------------------------------------------------------------------------

 
 
“Significant Subsidiary” means any Subsidiary of the Parent that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X
(as in effect on the First Effective Date promulgated by the SEC.
 
“Signing Date” means April 30, 2012.
 
“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (i)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all such ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the board of directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (iii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iv) any other
Person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent.  Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Parent.
 
“Subsidiary Guarantors” means, collectively, the Tranche A Subsidiary
Guarantors, the Tranche B Subsidiary Guarantors and the Tranche C Subsidiary
Guarantors.
 
“TARGET Settlement Day” means any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Telerate Page 248” means the display page so designated on Bridge’s Telerate
Service (or such other page as may replace that page on that service, or such
other service as may be nominated as the information vendor).
 
 
12

--------------------------------------------------------------------------------

 
 
“Term Loan” means any Tranche A Loan, Tranche B Loan or Tranche C Loan made
pursuant to Section 2.01.
 
“Term Loan Note” has the meaning assigned to such term in Section 2.06(e).
 
“Tranche” when used in reference to any Loan, refers to whether such Loan is a
Tranche A Loan, a Tranche B Loan or a Tranche C Loan, or when used in reference
to any Commitment, refers to whether such Commitment is a Tranche A Commitment,
a Tranche B Commitment or a Tranche C Commitment, in each case, under this
Agreement of which such Loan or Commitment shall be a part.
 
“Tranche A Commitment” means, with respect to any Tranche A Lender, the
commitment of such Tranche A Lender to make Tranche A Loans expressed as an
amount representing the maximum aggregate amount of such Tranche A Lender’s
Credit Exposure hereunder in respect of Tranche A Loans, as such commitment may
(x) be reduced from time to time pursuant to Section 2.05, and (y) be increased
or reduced from time to time pursuant to assignments by or to such Tranche A
Lender pursuant to Section 8.04.  The initial amount of each Tranche A Lender’s
Tranche A Commitment is set forth on Schedule 2.01 Part (a), or in the
Assignment and Assumption pursuant to which such Tranche A Lender shall have
assumed its Tranche A Commitment, as applicable.  The initial aggregate amount
of the Tranche A Lenders’ Tranche A Commitments is US$130,000,000.
 
“Tranche A Effective Date” means the Business Day on which Tranche A Loans are
made in accordance with this Agreement following expiration of the 2013 Debt
Tender Offer, which in any event will be no later than the second Business Day
after expiration of the 2013 Debt Tender Offer.
 
“Tranche A Lenders” means the Persons listed on Schedule 2.01 Part (a) (and any
successor of any such Person) and any other Person that shall have become a
party hereto as a Tranche A Lender pursuant to an Assignment and Assumption (and
any successor of any such Person), other than any such Person that ceases to be
a party as a Tranche A Lender hereto pursuant to an Assignment and Assumption.
 
“Tranche A Loan” means a Loan made pursuant to Section 2.01(a).
 
“Tranche A Maturity Date” means March 15, 2013, and if such date is not a
Business Day, then the next succeeding Business Day.
 
“Tranche A Subsidiary Guarantor” means CME NV, CME BV and any other Subsidiary
of the Parent that guarantees the 2013 Notes.
 
“Tranche B Commitment” means, with respect to any Tranche B Lender, the
commitment of such Tranche B Lender to make Tranche B Loans, expressed as an
amount representing the maximum aggregate amount of such Tranche B Lender’s
Credit Exposure hereunder, as such commitment may (x) be reduced from time to
time pursuant to Section 2.05, and (y) be increased or reduced from time to time
pursuant to assignments by or to such Tranche B Lender pursuant to Section
8.04.  The initial amount of each Tranche B Lender’s Tranche B Commitment is set
forth on Schedule 2.01 Part (b), or in the Assignment and Assumption pursuant to
which such Tranche B Lender shall have assumed its Tranche B Commitment, as
applicable.  The aggregate amount of the Tranche B Lenders’ Tranche B
Commitments is equal to the amount of securities accepted for purchase pursuant
to the 2014 Notes Tender Offer and purchased by the Parent at the expiration of
the 2014 Notes Tender Offer; provided that the Tranche B Commitments shall at no
time exceed, when taken together with the Tranche C Commitments, US$170,000,000.
 
 
13

--------------------------------------------------------------------------------

 
 
“Tranche B Effective Date” means the Business Day on which Tranche B Loans are
made in accordance with this Agreement following expiration of the 2014 Debt
Tender Offer, which in any event will be no later than the second Business Day
after expiration of the 2014 Debt Tender Offer.
 
“Tranche B Lenders” means the Persons listed on Schedule 2.01 Part (b) (and any
successor of any such Person), and any other Person that shall have become a
party hereto as a Tranche B Lender pursuant to an Assignment and Assumption (and
any successor of any such Person), other than any such Person that ceases to be
a party hereto as a Tranche B Lender pursuant to an Assignment and Assumption.
 
“Tranche B Loan” means a Loan made pursuant to Section 2.01(b).
 
“Tranche B Maturity Date” means May 15, 2014, and if such date is not a Business
Day, then the next succeeding Business Day.
 
“Tranche B Subsidiary Guarantor” means CME NV, CME BV and any other Subsidiary
of the Parent that guarantees the 2014 Notes.
 
“Tranche C Commitment” means, with respect to any Tranche C Lender, the
commitment of such Tranche C Lender to make Tranche C Loans, expressed as an
amount representing the maximum aggregate amount of such Tranche C Lender’s
Credit Exposure hereunder, as such commitment may (x) be reduced from time to
time pursuant to Section 2.05, and (y) be increased or reduced from time to time
pursuant to assignments by or to such Tranche C Lender pursuant to Section
8.04.  The initial amount of each Tranche C Lender’s Tranche C Commitment is set
forth on Schedule 2.01 Part (c), or in the Assignment and Assumption pursuant to
which such Tranche C Lender shall have assumed its Tranche C Commitment, as
applicable.  The aggregate amount of the Tranche C Lenders’ Tranche C
Commitments is equal to the amount of securities accepted for purchase pursuant
to the 2016 Notes Tender Offer and purchased by the Parent at the expiration of
the 2016 Notes Tender Offer; provided that the Tranche C Commitments shall at no
time exceed, when taken together with the Tranche B Commitments, US$170,000,000.
 
“Tranche C Effective Date” means the Business Day on which Tranche C Loans are
made in accordance with this Agreement following expiration of the 2016 Debt
Tender Offer, which in any event will be no later than the second Business Day
after expiration of the 2016 Debt Tender Offer.
 
“Tranche C Lenders” means the Persons listed on Schedule 2.01 Part (c) (and any
successor of any such Person), and any other Person that shall have become a
party hereto as a Tranche C Lender pursuant to an Assignment and Assumption (and
any successor of any such Person), other than any such Person that ceases to be
a party hereto as a Tranche C Lender pursuant to an Assignment and Assumption.
 
 
14

--------------------------------------------------------------------------------

 
 
“Tranche C Loan” means a Loan made pursuant to Section 2.01(c).
 
“Tranche C Maturity Date” means September 15, 2016, and if such date is not a
Business Day, then the next succeeding Business Day.
 
“Tranche C Subsidiary Guarantor” means CME NV, CME BV and any other Subsidiary
of the Parent that guarantees the 2016 Notes.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the borrowing of Loans.
 
“TWMH” means Time Warner Media Holdings B.V., a besloten vennootschap met
beperkte aansprakelijkheid, or private limited company, organized under the laws
of the Netherlands.
 
“VAT” means any value added Tax as provided for in Directive 2006/112/EC of the
Council of the European Union and any other Tax of a similar nature in any
jurisdiction.
 
Section 1.02         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) except as provided in this
Agreement, any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and, unless the context requires otherwise,
shall include without limitation (x) any applicable foreign statute, law
(including any rules or regulations promulgated under any such statue or law),
regulation, treaty, rule, official directive, request or guideline of any
foreign national, state, local, municipal, or other governmental, fiscal,
monetary or regulatory body, agency, department or regulatory, self-regulatory
or other authority or organization, whether or not having the force of law (but
if not having the force of law, one which applies generally to the class or
category of financial institutions of which any Lender or the Administrative
Agent forms a part and compliance with which is in accordance with the general
practice of those financial institutions) and (y) any applicable decision of any
competent court or other judicial body, (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) as used herein, the obligation of any Loan
Party under this Agreement or any other Loan Document in respect of interest
accruing under this Agreement or the other Loan Documents shall be deemed to
include without limitation any interest accruing during the pendency of, or
after the filing of any petition in respect of, any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowable or
allowed in such proceeding.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 1.03        Resolution of Drafting Ambiguities.  Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.
 
ARTICLE II
 
THE CREDITS
 
Section 2.01        Commitments.  Subject to the terms and conditions set forth
herein, (a) each Tranche A Lender agrees to make Tranche A Loans (denominated in
Dollars) to the Borrower in a single drawing on the Tranche A Effective Date in
an aggregate principal amount equal to such Tranche A Lender’s Tranche A
Commitment, (b) each Tranche B Lender agrees to make Tranche B  Loans
(denominated in Dollars) to the Borrower in a single drawing on the Tranche B
Effective Date in an aggregate principal amount equal to such Tranche B Lender’s
Tranche B Commitment and (c) each Tranche C Lender agrees to make Tranche
C  Loans (denominated in Dollars) to the Borrower in a single drawing on the
Tranche C Effective Date in an aggregate principal amount equal to such Tranche
C Lender’s Tranche C Commitment.  Amounts paid or prepaid in respect of Term
Loans may not be reborrowed.  Each Lender’s Commitment as to any Tranche shall
terminate immediately and without further action on the applicable Effective
Date after giving effect to the funding of such Lender’s Commitment and in any
event at 5:00 p.m. New York City, New York time on the Outside Date.
 
Section 2.02        Loans.  Each Loan shall be made by the applicable Lenders
under the applicable Tranche ratably in accordance with their respective
Commitments for Loans in respect of such Tranche.
 
Section 2.03        Requests for Loans.  To request a Loan, the Borrower shall
notify the Administrative Agent of such request in writing not later than 12:00
noon, New York City time, two Business Days (or such shorter period as may be
agreed to by the Administrative Agent) before the date of the proposed Loan and
deliver a Borrowing Request in respect of such proposed borrowing.  Each
Borrowing Request shall be delivered by hand delivery, fax or emailed pdf of the
Borrowing Request and shall be signed by the Borrower.  Each Borrowing Request
shall be irrevocable and be binding on the Borrower and shall specify the
following information:
 
(i)          the Tranche or Tranches;
 
 
16

--------------------------------------------------------------------------------

 
 
(ii)         the aggregate principal amount of the requested Loan (which amount
shall not exceed, as to any Tranche, the purchase price (exclusive, in any
event, of accrued interest) of the 2013 Notes, the 2014 Notes or the 2016 Notes
being purchased with the proceeds of the Loan);
 
(iii)        the date of such Loan, which shall be a Business Day;
 
(iv)        that the conditions set forth in Section 4.01 have been satisfied in
full as of the date of the Borrowing Request; and
 
(v)         the location and number of the Borrower’s account to which funds are
to be disbursed.
 
Section 2.04         Funding of Loans.  Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in Dollars by 10:00 a.m., New York City time, to an
account designated by the Borrower in the Borrowing Request.
 
Section 2.05         Termination and Reduction of Commitments.
 
(a)           Unless previously terminated, all Commitments hereunder shall
automatically terminate after giving effect to the funding of each Lender’s
Commitment and in any event at 5:00 p.m. New York City, New York time on the
Outside Date.
 
(b)           Each of the Tranche A Commitment, the Tranche B Commitment and the
Tranche C Commitment shall be reduced automatically on the date that is two (2)
Business Days after the expiration of the 2013 Debt Tender Offer (and prior to
the Tranche A Effective Date), the 2014 Debt Tender Offer (and prior to the
Tranche B Effective Date) and the 2016 Debt Tender Offer (and prior to the
Tranche C Effective Date), respectively, by (i) the amount of cash proceeds of
any equity of Parent sold to the Equity Purchaser pursuant to the exercise of
its pre-emptive rights in connection with any exchange of equity of the Parent
for Indebtedness of the Parent and in connection with the increase of the Equity
Purchaser’s pro-rata ownership interest in the Parent to 40% that occurs on or
prior to the Tranche A Effective Date, Tranche B Effective Date or Tranche C
Effective Date, as applicable, and (ii) the amount of cash proceeds of any
equity of Parent sold to RSL Capital LLC, a New York limited liability company,
that occurs on or prior to the Tranche A Effective Date, Tranche B Effective
Date or Tranche C Effective Date, as applicable.
 
(c)           The Parent may also at any time prior to the Last Effective Date
reduce in whole or in part the Commitments.  The Parent shall notify the
Administrative Agent of any election to terminate or partially reduce any
Commitment under this Section 2.05(c) at least three Business Days prior to any
such termination or reduction.  Each notice delivered by the Parent pursuant to
this Section shall specify the applicable Commitment to be terminated or reduced
and shall be irrevocable; provided that a notice of termination of such
Commitment delivered by the Parent may state that such notice is conditioned
upon the effectiveness of another event, in which case such notice may be
revoked by the Parent (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.
 
 
17

--------------------------------------------------------------------------------

 
 
(d)           Each Commitment reduction under this Section 2.05 shall be treated
(i) first, as a reduction of the Tranche C Commitments hereunder until the
amount of such Tranche C Commitments is equal to zero, (ii) second, as a
reduction of the Tranche B Commitments hereunder until the amount of such
Tranche B Commitments is equal to zero and (iii) third, as a reduction of the
Tranche A Commitments. Any termination or reduction of any Commitment shall be
permanent.
 
Section 2.06         Repayment of Loans; Evidence of Debt.
 
(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the ratable account of each applicable Lender under the
applicable Tranche, the then unpaid principal amount of (i) the Tranche A Loans
made to it (and all accrued and unpaid interest thereon) on the Tranche A
Maturity Date, (ii) the Tranche B Loans made to it (and all accrued and unpaid
interest thereon) on the Tranche B Maturity Date and (iii) the Tranche C Loans
made to it (and all accrued and unpaid interest thereon) on the Tranche C
Maturity Date.  All payments or repayments of Loans made pursuant to this
Section 2.06(a) shall be made in Dollars.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and the Tranche applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender and
substantially in the form of with respect to Loans, in the form of loan note
attached hereto as Exhibit C (each such note, a “Term Loan Note”).  Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 8.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
 
Section 2.07        Prepayment of Loans.
 
(a)           The Borrower shall have the right at any time and from time to
time to prepay any Loan in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           The Borrower shall notify the Administrative Agent in writing of
the proposed date and the principal amount of any prepayment hereunder not later
than 11:00 a.m., New York City time, at least one Business Day prior to the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
manner of prepayment (including in accordance with Section 2.5(c) of the Equity
Purchase Agreement), the prepayment date and the principal amount of each Loan
or portion thereof to be prepaid; provided that any such notice of prepayment
may be conditioned upon the effectiveness of other credit facilities or another
event.  Promptly following receipt of any such notice relating to a Loan, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
prepayment of a Loan shall be applied (i) first, towards a reduction of the
principal amount of the Tranche C Loans until repaid in full, (ii) second,
towards a reduction of the principal amount of the Tranche B Loans until repaid
in full and (iii) third, towards a reduction in the principal amount of the
Tranche A Loans.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.08.
 
Section 2.08        Interest.
 
(a)           Subject to Section 2.08(b), the Borrower shall pay interest
semi-annually in arrears on the unpaid principal amount of each Loan owing by
the Borrower to the Lenders from the date of such Loan until such principal
amount shall be paid in full at a rate per annum equal to:
 
(i)           with respect to the Tranche A Loans, (x) 3.50% per annum during
the period commencing on the Tranche A Effective Date and ending on the date
that is 180 days following the Tranche A Effective Date; provided that if the
entire Net Cash Proceeds during such period are not received by the
Administrative Agent within two Business Days after receipt to repay the Loans
in accordance with Section 2.07 (measured each time upon the closing of such
Equity Offering during such period), the interest rate shall instead be 15.00%
per annum for the period beginning on such second Business Day after the closing
of such Equity Offering through the end of such period, and (y) at all times
from the later to occur of (i) the first day following the date that is 180 days
following the Tranche A Effective Date, or (ii) in the event of exercise of the
“Company Option” on or prior to the date that is 180 days following the Tranche
A Effective Date, the applicable “Company Option Closing Date” (in each case, as
defined in the Equity Purchase Agreement), through the repayment of the Tranche
A Loans, 9.00% per annum so long as the outstanding principal amount of the
Loans is equal to or less than $50,000,000 and 15.00% per annum so long as the
outstanding principal amount of the Loans exceeds $50,000,000;
 
(ii)          with respect to the Tranche B Loans, (x) six month EURIBOR plus
1.625% per annum during the period commencing on the Tranche B Effective Date
and ending on the date that is 180 days following the Tranche B Effective Date;
provided that if the entire Net Cash Proceeds during such period are not
received by the Administrative Agent within two Business Days after receipt to
repay the Loans in accordance with Section 2.07 (measured each time upon the
closing of such Equity Offering during such period), the interest rate shall
instead be 20.00% per annum for the period beginning on such second Business Day
after the closing of such Equity Offering through the end of such period, and
(y) at all times from the later to occur of (i) the first day following the date
that is 180 days following the Tranche B Effective Date, or (ii) in the event of
exercise of the “Company Option” on or prior to the date that is 180 days
following the Tranche B Effective Date, the applicable “Company Option Closing
Date” (in each case, as defined in the Equity Purchase Agreement), through the
repayment of the Tranche B Loans, 12.00% per annum so long as the outstanding
principal amount of the Loans is equal to or less than $50,000,000 and 20.00%
per annum so long as the outstanding principal amount of the Loans exceeds
$50,000,000; and
 
 
19

--------------------------------------------------------------------------------

 
 
(iii)          with respect to the Tranche C Loans, (x) 11.625% per annum during
the period commencing on the Tranche C Effective Date and ending on the date
that is 180 days following the Tranche C Effective Date; provided that if the
entire Net Cash Proceeds during such period are not received by the
Administrative Agent within two Business Days after receipt to repay the Loans
in accordance with Section 2.07 (measured each time upon the closing of such
Equity Offering during such period), the interest rate shall instead be 20.00%
per annum for the period beginning on such second Business Day after the closing
of such Equity Offering through the end of such period, and (y) at all times
from the later to occur of (i) the first day following the date that is 180 days
following the Tranche C Effective Date, or (ii) in the event of exercise of the
“Company Option” on or prior to the date that is 180 days following the Tranche
C Effective Date, the applicable “Company Option Closing Date” (in each case, as
defined in the Equity Purchase Agreement), through the repayment of the Tranche
C Loans, 15.00% per annum so long as the outstanding principal amount of the
Loans is equal to or less than $50,000,000 and 20.00% per annum so long as the
outstanding principal amount of the Loans exceeds $50,000,000.
 
(b)           Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to 2% plus the rate applicable to Loans as provided in paragraph (a)
of this Section.
 
(c)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (b) of this Section shall be payable on demand and (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.
 
(d)           All interest hereunder shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(e)           All interest paid or payable pursuant to this Section shall be
paid in immediately available funds in Dollars.
 
Section 2.09         Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
 
 
20

--------------------------------------------------------------------------------

 
 
(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)         impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Loans made by such
Lender;
 
and the direct result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Loan, or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Parent will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.  A certificate
of such Lender setting forth the amount or amounts necessary to compensate such
Lender shall be delivered to the Parent and shall be conclusive absent manifest
error.  Such Lender shall use commercially reasonable efforts to deliver such
certificate promptly after such additional costs are incurred or reduction
suffered.  The Parent shall pay such Lender the amount shown as due on any such
certificate within 15 days after receipt thereof. Notwithstanding the foregoing,
this Section 2.09(a) will not apply to any such increased costs or reductions
resulting from Taxes, as to which Section 2.11 shall govern.
 
(b)           The Parent shall pay to any Lender, as long as such Lender or its
holding company shall be required to comply with any reserve ratio requirement
or analogous requirement of any central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments, such
additional costs or reduced rate of return (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs or reduced rate of return allocated to such Commitment or Loan
by such Lender or its holding company (as determined by the Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan.
 
(c)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Parent shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Parent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 2.10        Illegality.  Notwithstanding any other provision of this
Agreement, (a) if the introduction of or any change in or in the interpretation
of any law or regulation shall make it unlawful, or any central bank or other
governmental authority shall assert that it is unlawful, for any Lender to
perform its obligations hereunder or to fund any Loans or (b) if as a result of
any merger, consolidation, amalgamation or acquisition by or of Parent or any
Subsidiary with, into or of another Person it is or becomes unlawful due to
group or company lending limitations for any Lender to perform its obligations
hereunder or to fund any Loans, then (x) such Lender shall promptly notify the
Parent upon becoming aware of that event and the Commitment of such Lender will
be immediately cancelled and (y) the Borrower shall repay the Loans granted to
it by such Lender, together with accrued and unpaid interest thereon and all
other amounts payable by the Borrower under this Agreement, on or before such
date as shall be mandated by law as specified by such Lender in the notice
delivered to the Borrower.
 
Section 2.11         Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes.  If any Loan Party shall be required to deduct any
Indemnified Taxes from or in respect of any sum payable hereunder or under any
other Loan Document, if any, to a Recipient, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.11) the applicable Recipient receives an amount equal to the sum it would have
received had no such deductions for Indemnified Taxes been made, (ii) such Loan
Party shall make such deductions for Indemnified Taxes and (iii) such Loan Party
shall pay the full amount of Indemnified Taxes deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of paragraph (a) above, each Loan Party shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c)           Indemnification by Loan Parties.  Without duplication of Sections
2.11(a) or (b) above, the applicable Loan Party shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.11) paid by such Recipient and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to a Loan Party by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by the applicable Loan Party to a Governmental Authority, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
 
22

--------------------------------------------------------------------------------

 
 
(e)           Status of Lenders.  Each Lender shall deliver such documentation
prescribed by applicable law or reasonably requested by any Loan Party or the
Administrative Agent as will enable such Loan Party or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding,
deduction at source or information reporting requirements or as would be
necessary for such Loan Party to obtain or apply for an authorization or
exemption to make a payment hereunder without a Tax deduction or withholding (or
at a reduced rate), including the provision of a residency certificate, if
prescribed by law or reasonably requested by such Loan Party.  Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation shall not be required if  in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
 
(f)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.11
(including by the payment of additional amounts pursuant to Section 2.11(a)), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section 2.11 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
(g)           Value Added Tax.
 
(i)           All consideration or other payments or amounts expressed to be
payable under a Loan Document by any Loan Party to Recipient shall be deemed to
be exclusive of any VAT.  If VAT is to be added under applicable law to any
consideration or other payments or amounts to be paid by any Loan Party in
connection with a Loan Document, that Loan Party shall pay to the applicable
Recipient or the relevant tax authority, as the case may be (in addition to and
at the same time as paying the consideration or other payments or amounts), an
amount equal to the amount of the VAT and the applicable Recipient shall
promptly provide an invoice complying with the applicable VAT invoicing
regulations to the relevant Loan Party.
 
 
23

--------------------------------------------------------------------------------

 
 
(ii)          Where a Loan Document requires any Loan Party to reimburse a
Recipient for any costs or expenses, that Loan Party shall also at the same time
pay and indemnify the applicable Recipient against all VAT incurred by such
Recipient, in respect of the costs or expenses to the extent that neither such
Recipient nor any other member of any group of which the Recipient is a member
for VAT purposes is entitled to credit or repayment of or in respect of the VAT.
 
(iii)         Without duplication for Section 2.11(a), if any Loan Party shall
be required to deduct VAT from or in respect of any sum payable hereunder or
under any other Loan Documents, if any, to the Administrative Agent or any
Lender, (A) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.11(g)) the Administrative Agent or such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (B) such Loan Party shall make such deductions and (C)
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with the applicable law.
 
(h)           Survival.  Each party’s obligations under this Section 2.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender.
 
Section 2.12         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
 
(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.09, 2.10, 2.11 or 8.03 or otherwise) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent in accordance with
account instructions as provided to Parent from time to time by the
Administrative Agent, except that payments pursuant to Sections 2.09, 2.10, 2.11
and 8.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments under
this Agreement shall be made in Dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
 
24

--------------------------------------------------------------------------------

 
 
(c)           If any Lender under any Tranche shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans under any Tranche resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
under such Tranche and accrued interest thereon than the proportion received by
any other Lender under such Tranche, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
under such Tranche, of other Lenders under such Tranche to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders under
such Tranche ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans under such Tranche; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of any of its Loans to any assignee, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to this subsection (c) may exercise against
the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders under the
applicable Tranche severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that on the Signing Date and on each Effective Date:
 
Section 3.01        Organization; Powers; Authorization.  It (a) is validly
existing and (if applicable) in good standing under the laws of the jurisdiction
of its organization, (b) has all requisite power and authority to carry on its
business as now conducted and (c) is qualified to do business in, and (if
applicable) is in good standing in, every jurisdiction where such qualification
is required, except in the case of (b) and (c) to the extent that failure to do
so would not reasonably be expected to have a Borrowing Material Adverse
Effect.  The Transactions are within the Borrower’s powers and have been duly
authorized by all necessary corporate and, if required, shareholder action.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 3.02        Enforceability.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower will constitute, a legal, valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principals of equity and (iii) implied covenants
of good faith and fair dealing.
 
Section 3.03        Approvals; No Conflicts.  No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
any other third party is required for the due execution, delivery and
performance by the Borrower of any Loan Document or any Equity Document to which
it is a party, or the consummation of the Transactions, except such as have been
obtained or made and are in full force and effect. The execution, delivery and
performance by the Borrower of the Loan Documents and the Equity Documents to
which it is a party and the consummation of the transactions contemplated
thereby (a) do not contravene (i) the Borrower’s organizational documents or
(ii) any law applicable to the Borrower, in any material respect, and (b) will
not violate or result in a default or require any consent or approval under any
material indenture, agreement or other instrument binding upon the Borrower or
its property or Subsidiaries (including, for the avoidance of doubt, the
Incorporated Parent Indenture, the Incorporated Opco Indenture and the
Incorporated Opco Credit Facility), or give rise to a right thereunder to
require any payment to be made by the Borrower.
 
Section 3.04        No Borrowing Material Adverse Change.  Since December 31,
2011, there has been no event, change, circumstance or occurrence that
individually or in the aggregate has had or would reasonably be expected to
result in a Borrowing Material Adverse Effect.
 
Section 3.05        Litigation.  There are no actions, suits, investigations or
proceedings at law or in equity or by or on behalf of any Governmental Authority
or in arbitration now pending against, or to the knowledge of the Borrower
threatened in writing against, the Borrower or any of its Subsidiaries or any
business, property or rights of any such person (i) that involve any Loan
Document or the Transactions or (ii) that would reasonably be expected to have,
individually or in the aggregate, a Borrowing Material Adverse Effect.
 
Section 3.06         Solvency.  The Borrower is, and immediately after giving
effect to the Transactions (including the Loans hereunder) will be, together
with its consolidated Subsidiaries, Solvent.
 
Section 3.07         Margin Securities.  The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System of the United States of America), and no part of the proceeds of
any Loan will be used to purchase or carry any margin stock in violation of said
Regulations T, U or X or to extend credit to others for the purpose of
purchasing or carrying margin stock in violation of said Regulations T, U or X.
 
Section 3.08         Pari Passu Ranking.  The Borrower’s payment obligations
under this Agreement or any Guarantee rank at least pari passu with the claims
of all its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 3.09        No Filing or Stamp Tax.  Under the law of the Borrower’s
jurisdiction of incorporation it is not necessary that the Loan Documents be
filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar tax be paid on or in
relation to the Loan Documents or the transactions contemplated by the Loan
Documents (including the Transactions) (other than any such stamp, registration
or similar tax that has been paid as of the Effective Date, to the extent
referenced on Schedule 3.09).
 
Section 3.10         Representations and Warranties in the Equity
Documents.  The representations and warranties contained in the Equity Documents
applicable to the Loan Parties are true and correct on the date hereof.
 
ARTICLE IV
 
CONDITIONS
 
Section 4.01         Effective Date.  The obligations of the Lenders to make
Loans on each Effective Date shall be subject to the prior or concurrent
satisfaction or waiver of the conditions precedent set forth in this Section
4.01:
 
(a)           (i) All conditions to the completion of the applicable Debt Tender
Offer shall have been satisfied with the exception of the “Financing Condition”
as defined in the relevant offer to purchase the 2013 Notes, the 2014 Notes or
the 2016 Notes as applicable, pursuant to the relevant Debt Tender Offer and
(ii) the Borrower shall have accepted for payment all securities that it will
purchase in accordance with the terms of the respective Debt Tender Offers.
 
(b)           The Administrative Agent shall have received evidence that the
Equity Documents have been entered into on or before the Signing Date.
 
(c)           Such Effective Date shall (i) occur on a Business Day and (ii)
have occurred on or before the Outside Date.
 
(d)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include fax or email pdf transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and,
if requested, the Administrative Agent shall have received for each Lender a
Term Loan Note.
 
(e)           The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Signing
Date) of (i) Dewey & LeBoeuf LLP, US counsel for Parent with respect to this
Agreement and any Term Loan Note and (ii) Conyers, Dill & Pearman, Bermuda
counsel for Parent with respect to this Agreement and any Term Loan Note, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.
 
 
27

--------------------------------------------------------------------------------

 
 
(f)            The Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to (i)
the organization and existence in good standing of the Borrower, and (ii) the
authorization of any relevant Transactions and any other legal matters relating
to the Borrower, and this Agreement, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
(g)           The Administrative Agent shall have received a certificate of a
Responsible Officer certifying that attached thereto is a true and complete copy
of the Incorporated Parent Indentures, the Incorporated Opco Indenture and the
Incorporated Opco Credit Facility, in each case as in effect on the Signing
Date.
 
(h)           The Administrative Agent shall have received each Term Loan Note
requested by a Lender pursuant to Section 2.06(e), each duly completed and
executed by the Borrower.
 
(i)            The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or the managing board of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement, any Term Loan Note and the other documents to
be delivered hereunder.
 
(j)            The Administrative Agent shall have received a certificate, dated
the Signing Date, and signed by a Responsible Officer, confirming compliance
with the conditions set forth in paragraphs (b), (k) and (l) of this Section
4.01, and if requested by the Administrative Agent, a certificate dated the
relevant Effective Date, and signed by a Responsible Officer, confirming
compliance with the conditions set forth in paragraphs (a), (k) and (l) of this
Section 4.01.
 
(k)           No Default or Event of Default shall have occurred and be
continuing on such Effective Date.
 
(l)            Each of the representations and warranties made by any Loan Party
set forth in Article III hereof or in any other Loan Document, as applicable,
shall be true and correct on and as of the Signing Date or relevant Effective
Date, as applicable, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct as of such earlier date.
 
(m)           The Borrower shall have delivered a Borrowing Request in
accordance with Section 2.03.
 
ARTICLE V
 
COVENANTS
 
From the Signing Date until the Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees, expenses and other
amounts payable hereunder shall have been paid in full the Borrower covenants
and agrees with the Administrative Agent and the Lenders that:
 
Section 5.01         Reserved. 
 
 
28

--------------------------------------------------------------------------------

 
 
Section 5.02        Notices of Material Events.  The Borrower will furnish (or
cause to be furnished) to the Administrative Agent prompt written notice of (i)
the occurrence of any Default or Event of Default, (ii) the occurrence of any
“default” or “event of default” as such terms are defined in the definitive
document applicable to any Material Indebtedness (including, without limitation,
the Incorporated Parent Indentures, Incorporated Opco Indenture and Incorporated
Opco Credit Facility), (iii) any material amendments or waivers to the
definitive documentation applicable to any Material Indebtedness, including the
2016 Notes Indenture, the 2017 Notes Indenture and the Opco Credit Facility, and
(iv) the consummation of any Equity Offering on or after the First Effective
Date, which notice shall be provided, in each case, to the Administrative Agent
and each Lender no later than two Business Days after the consummation thereof,
specifying the entire Net Cash Proceeds thereof.  Each notice delivered under
clauses (i) and (ii) of the preceding sentence of this Section 5.02 shall be
accompanied by a statement of a Responsible Officer setting forth the details of
the Default or Event of Default, in the case of clause (i), or other event, in
the case of clause (ii), requiring such notice and any action taken or proposed
to be taken with respect thereto.
 
Section 5.03        Use of Proceeds.  The proceeds of the Tranche A Loans will
be used solely to purchase the 2013 Notes (other than any 2013 Notes owned by
the Borrower or any of its Affiliates) pursuant to the 2013 Debt Tender
Offer.  The proceeds of the Tranche B Loans will be used solely to purchase the
2014 Notes (other than any 2014 Notes owned by the Borrower or any of its
Affiliates) pursuant to the 2014 Debt Tender Offer.  The proceeds of the Tranche
C Loans will be used solely to purchase the 2016 Notes (other than any 2016
Notes owned by the Borrower or any of its Affiliates) pursuant to the 2016 Debt
Tender Offer.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, (i) for any purpose that entails a violation of any of
the regulations of the Board of Governors of the Federal Reserve System of the
United States of America, including Regulations T, U and X or (ii) to purchase
any 2013 Notes, 2014 Notes or 2016 Notes owned by the Borrower or any of its
Affiliates.
 
Section 5.04         Ratio Debt.  The Borrower will not, and the Borrower will
not permit any of its Subsidiaries to, incur Indebtedness (as defined in the
applicable Incorporated Parent Indenture or Incorporated Opco Indenture) by
utilizing any Ratio Debt Basket.
 
Section 5.05         Incorporation of Covenants by Reference.
 
(a)           The Borrower shall comply with each of the following covenants
applicable to it as if such covenants were set forth herein (including all rules
of construction, exhibits, schedules and defined terms referred to in such
covenants), in each case subject to the modifications set forth in Section
5.05(b) below, and the Borrower shall cause each of its Restricted Subsidiaries
to comply with such covenants applicable to its Restricted Subsidiaries as if
such covenants were set forth herein (including all rules of construction,
exhibits, schedules and defined terms referred to in such covenants), in each
case subject to the modifications set forth in Section 5.05(b) below
(collectively and as so modified, the “Parent Indenture Covenants”): Sections
4.3 (Limitation on Indebtedness), 4.4 (Limitation on Restricted Payments), 4.5
(Corporate Existence), 4.6 (Limitation on Liens), 4.7 (Waiver of Stay, Extension
or Usury Laws), 4.8 (Limitation on Restrictions on Distributions from Restricted
Subsidiaries), Section 4.9 (Limitation on Sales of Assets and Subsidiary Stock),
4.10 (Limitation on Affiliate Transactions), 4.12 (Reports), 4.13 (Limitation on
Lines of Business), 4.18 (Merger, Amalgamation and Consolidation), 4.20
(Limitations on Sale of Capital Stock of Restricted Subsidiaries), 4.21
(Limitation on Guarantees of the Issuer and Subsidiary Guarantor Indebtedness)
and Article V (Successor Corporation) of the Incorporated Parent Indenture.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           The Parent Indenture Covenants are hereby incorporated herein by
reference as if set forth in full herein with the following changes and
substitutions:
 
(i)          all references to “the Issuer” or “the Company” shall be deemed to
be references to the Borrower hereunder; and all references to “Subsidiary
Guarantors” shall be deemed to be references to the Subsidiary Guarantors
hereunder;
 
(ii)         all references to “Subsidiary Guarantee” shall be deemed to be
references to a Guarantee hereunder;
 
(iii)        all references to “Trustee” shall be deemed to be references the
Administrative Agent hereunder; and all references to “the holders of the
Notes”  and “Noteholders” shall be deemed to be references to the Lenders
hereunder;
 
(iv)        all references to “Issue Date” shall be deemed to be references to
the First Effective Date; provided that the references to “Issue Date” appearing
in Section 4.4(a)(4)(c) shall retain their original meaning as defined in the
Incorporated Parent Indenture;
 
(v)         all references to “Notes” shall be deemed to be references to the
Loans; and all references to “Indenture” shall be deemed to be references to
this Agreement as defined herein; provided that the reference to “Indenture”
appearing in Section 4.4(b)(8) shall retain its original meaning as defined in
the Incorporated Parent Indenture;
 
(vi)        all references to “Default” and “Event of Default” shall be deemed
to be references to a Default and Event of Default, respectively, as defined in
Article I hereof;
 
(vii)       all references to “Business Day” shall be deemed to be references to
Business Day as defined in Article I hereof;
 
(viii)      all references to “Affiliate” shall be deemed to be references to
Affiliate as defined in Article I hereof;
 
(ix)         the proviso appearing in Section 4.3(a) shall not be incorporated
by reference but such provision will be incorporated as it appears in any other
covenant (including all exhibits, schedules, and defined terms referred to in
such covenants) for purposes of determining compliance with such covenants;
 
(x)          the clause contained in parentheses appearing in Section
4.3(b)(4)(b) is deleted in its entirety and shall be replaced by the following:
“(other than the Indebtedness described in clauses (1), (2), (3), (6), (7), (8),
(9), (10) and (11) of this Section 4.3(b))”;
 
 
30

--------------------------------------------------------------------------------

 
 
(xi)         the following language shall be added to the end of Section
4.3(b)(3) as incorporated by this Section 5.05(b): “or future Guarantees of the
2016 Notes permitted by the 2016 Notes Indenture”;
 
(xii)        only clauses (1) and (2) of Section 4.9 shall be incorporated by
reference;
 
(xiii)       the following language shall be added as a new clause (7) to
Section 4.10(b): “(7) any transaction between or among (x) the Borrower and (y)
the Administrative Agent and the Lenders or any of their respective Affiliates”;
 
(xiv)       the last paragraph in Section 4.12 shall not be incorporated by
reference;
 
(xv)        references to “supplemental indenture” in Section 4.18 shall be
replaced by the words “supplemental agreement”;
 
(xvi)       the words “in compliance with Section 4.9 hereof” in clause (2) of
Section 4.20 as incorporated by this Section 5.05(b) shall be replaced with “in
compliance with Section 4.9 of the 2016 Notes Indenture”;
 
(xvii)      the following language shall be added at the end of the last
sentence of Section 4.21 as incorporated by this Section 5.05(b): “by executing
a Guarantee substantially in the form of Exhibit A attached hereto”; and
 
(xviii)     Section 4.4(b)(1) and Section 4.4(b)(7) shall not be incorporated by
reference; and the proceeds received by the Parent in connection with any Equity
Offering after the Signing Date shall not be permitted to be used when computing
amounts under Section 4.4(a)(4)(c)(ii), and such provision shall not be
incorporated for such purposes.
 
(c)           The Borrower shall comply with each of the following covenants
applicable to it as if such covenants were set forth herein (including all rules
of construction, exhibits, schedules and defined terms referred to in such
covenants), in each case subject to the modifications set forth in Section
5.05(d) below, and the Borrower shall cause each of its Restricted Subsidiaries
to comply with such covenants applicable to its Restricted Subsidiaries as if
such covenants were set forth herein (including all rules of construction,
exhibits, schedules and defined terms referred to in such covenants), in each
case subject to the modifications set forth in Section 5.05(d) below
(collectively and as so modified, the “Opco Indenture Covenants”): Sections 4.3
(Limitation on Indebtedness), 4.4 (Limitation on Restricted Payments), 4.5
(Corporate Existence), 4.6 (Limitation on Liens), 4.7 (Waiver of Stay, Extension
or Usury Laws), 4.8 (Limitation on Restrictions on Distributions from Restricted
Subsidiaries), 4.9 (Limitation on Sales of Assets and Subsidiary Stock), 4.10
(Limitation on Affiliate Transactions), 4.12 (Reports), 4.13 (Limitation on
Lines of Business), 4.14 (Restrictions on Business Activities of CET Group),
4.19 (Merger, Amalgamation and Consolidation), 4.21 (Limitations on Sale of
Capital Stock of Restricted Subsidiaries) and 4.22 (Additional Guarantees) of
the Incorporated Opco Indenture; provided, that the obligations of Opco in
respect of Section 4.12 (Reports) of the Incorporated Opco Indenture may be
performed by the Borrower.
 
 
31

--------------------------------------------------------------------------------

 
 
(d)           The Opco Indenture Covenants are hereby incorporated herein by
reference as if set forth in full herein with the following changes and
substitutions:
 
(i)          all references to “CME” shall be deemed to be references to the
Borrower hereunder; all references to “Issuer” shall be deemed to be references
to Opco hereunder; all references to “CET Group” shall be deemed to be
references to Opco and its Subsidiaries hereunder; all references to “Guarantor”
and “Subsidiary Guarantors” shall be deemed to be references to the Subsidiary
Guarantors hereunder; and all references to “CME Group” shall be deemed to be
references to the Borrower and its Subsidiaries (other than Opco and its
Subsidiaries) hereunder;
 
(ii)         all references to “Trustee” shall be deemed to be references to the
Administrative Agent hereunder; and all references to “the holders of the
Notes”  and “Noteholders” shall be deemed to be references to the Lenders
hereunder;
 
(iii)        all references to “Issue Date” shall be deemed to be references to
the First Effective Date;
 
(iv)        all references to “Notes” shall be deemed to be references to the
Loans; and all references to “Indenture” shall be deemed to be references to
this Agreement as defined herein;
 
(v)         all references to “Default” and “Event of Default” shall be deemed
to be references to a Default and Event of Default, respectively, as defined in
Article I hereof;
 
(vi)        all references to “the Revolving Credit Facility” shall be deemed to
be references to the Opco Credit Facility as defined in Article I hereof;
 
(vii)       all references to “Business Day” shall be deemed to be references to
Business Day as defined in Article I hereof;
 
(viii)      all references to “Affiliate” shall be deemed to be references to
Affiliate as defined in Article I hereof;
 
(ix)         the proviso appearing in Section 4.3(a) shall not be incorporated
by reference but such provision will be incorporated as it appears in any other
covenant (including all exhibits, schedules, and defined terms referred to in
such covenants) in which it appears for purposes of determining compliance with
such covenants;
 
(x)          the reference to “(excluding any Additional Notes)” appearing in
Section 4.3(b)(3) shall not be incorporated herein by reference; the following
language shall be added to the end of Section 4.3(b)(3): “or future guarantees
of the 2017 Notes permitted by the 2017 Notes Indenture”; the definition of
“Guarantee” is changed by deleting the last sentence thereto and replacing it
with the following: “Each Guarantee will be substantially in the form of Exhibit
A attached hereto.”; and the reference to “Exhibit D” in Section 4.22 shall be
deemed to be a reference to Exhibit A of this Agreement;
 
 
32

--------------------------------------------------------------------------------

 
 
(xi)         the sentence appearing between parentheticals in Section
4.3(b)(4)(a) is deleted in its entirety and shall be replaced by the following:
“(other than the Indebtedness described in clauses (1), (2), (3), (6), (7), (8),
(9), (10) and (11) of this Section 4.3(b))”;
 
(xii)        only clauses (a)(1) and (a)(2) of Section 4.9 shall be incorporated
by reference;
 
(xiii)       the following language shall be added as a new clause (7) to
Section 4.10(b): “(7) any transaction between or among (x) the Borrower and (y)
the Administrative Agent and the Lenders or any of their respective Affiliates”;
 
(xiv)       the last paragraph in Section 4.12 shall not be incorporated herein
by reference;
 
(xv)        (A) all references to “supplemental indenture” in Section 4.19 shall
be replaced by the words “supplemental agreement”, (B) all references to
“Security Documents, the CET Group Intercreditor Agreement and the Existing
Intercreditor Agreement” in Section 4.19 shall be deleted for purposes of this
Agreement, and (C) clause (g)(1) and clause (g)(2) of Section 4.19 shall be
deleted for purposes of this Agreement;
 
(xvi)       the words “in compliance with clauses (1) and (2) of Section 4.9” in
clause (2) of Section 4.21 of the Incorporated Opco Indenture as incorporated by
this Section 5.05(d) shall be replaced with “in compliance with clauses (1) and
(2) of Section 4.9 of the Incorporated Opco Indenture”; and
 
(xvii)      Section 4.4(b)(1) and Section 4.4(b)(7) shall not be incorporated by
reference; and the proceeds received by the Parent in connection with any Equity
Offering after the Signing Date shall not be permitted to be used when computing
amounts under Section 4.4(a)(4)(c)(ii), and such provision shall not be
incorporated for such purposes.
 
(e)           The Borrower shall comply with each of the following covenants
applicable to it as if such covenants were set forth herein (including all rules
of construction, exhibits, schedules and defined terms referred to in such
covenants), in each case subject to the modifications set forth in Section
5.05(f) below, and the Borrower shall cause each of its Subsidiaries to comply
with such covenants applicable to its Subsidiaries as if such covenants were set
forth herein (including all rules of construction, exhibits, schedules and
defined terms referred to in such covenants), in each case subject to the
modifications set forth in Section 5.05(f) below (collectively and as so
modified, the “Opco Credit Facility Covenants”): Clauses 20.1 (Financial
statements), 20.2 (Compliance Certificate), 20.3 (Requirements as to financial
statements), 20.4 (Budget), 20.5 (Presentation), 20.6 (Year-end), 20.7(a), (b),
(c), (d) and (f) (Information; miscellaneous), 20.8 (Information; distributions
by the Group to the CME Group), 21 (Financial Covenants), 22.1 (Authorisations),
22.2 (Compliance with laws), 22.3 (Taxation), 22.4 (Merger), 22.5 (Change of
business), 22.6 (Acquisitions), 22.7 (Joint Ventures), 22.8 (Pari passu
ranking), 22.9 (Negative pledge), 22.10 (Disposals), 22.11 (Arm’s length basis),
22.12 (Loans or credit), 22.13 (No Guarantees or indemnities), 22.14 (Financial
Indebtedness), 22.15 (Access), 22.16 (Intellectual Property), 22.17 (Amendments)
and 22.21 (Baskets) of the Incorporated Opco Credit Facility; provided, that the
obligations in respect of Clauses 20.2(a), 20.4, 20.7(a), (b), (c) and (f) and
22.17 of the Incorporated Opco Credit Facility may be performed by the Borrower.
 
 
33

--------------------------------------------------------------------------------

 
 
(f)           The Opco Credit Facility Covenants are hereby incorporated herein
by reference as if set forth in full herein with the following changes and
substitutions:
 
(i)          all references to “Borrower” shall be deemed to be references to
Opco hereunder; all references to “Parent” shall be deemed to be references to
the Borrower hereunder; all references to “CME Group” shall be deemed to be
references to the Borrower and its Subsidiaries (other than Opco and its
Subsidiaries) hereunder; all references to “the Group” shall be deemed to be
references to Opco and its Subsidiaries hereunder; and all references to
“Obligor” shall be deemed to be references to any one of the Borrower, Opco or
the Subsidiaries of the Borrower or Opco;
 
(ii)         all references to “Agent” shall be deemed to be references to the
Administrative Agent hereunder; and all references to “Finance Parties” and
“Lenders” shall be deemed to be references to the Lenders hereunder;
 
(iii)        all references to “Finance Documents” shall be deemed to be
references to Loan Documents as defined in Article I hereof; all references to
“the Notes Indenture” shall be deemed to be a reference to the 2017 Notes
Indenture as defined in Article I hereof; and all references to “the Notes”
shall be deemed to be references to the 2017 Notes as defined in Article I
hereof;
 
(iv)        Clause (d) of the definition of “Material Adverse Effect” shall not
be incorporated by reference;
 
(v)         all references to “Default” and “Event of Default” shall be deemed
to be references to a Default and Event of Default, respectively, as defined in
Article I hereof;
 
(vi)        all references to “Business Day” shall be deemed to be references to
Business Day as defined in Article I hereof;
 
(vii)       all references to “this Agreement” shall be deemed to be references
to this Agreement as defined herein; provided that the reference to “this
Agreement” in paragraphs (c)(i) and (c)(iii) of the definition of “Debt Service
and Inter-Group Flows” in Clause 21.1 shall in each case retain its original
meaning as defined in the Incorporated Opco Credit Facility;
 
(viii)      with respect to any financial period, to the extent that any
information that would otherwise be required to be delivered to the
Administrative Agent in accordance with Clause 20.1 (Financial statements) is
the same in all material respects as information previously delivered to the
Administrative Agent in accordance with Section 4.12 (Reports) of the Opco
Indenture Covenants, the requirements of Clause 20.1 shall be satisfied with
respect to such financial period for all purposes of this Agreement by the prior
delivery of the information in accordance with Section 4.12 (Reports) of the
Opco Indenture Covenants;
 
 
34

--------------------------------------------------------------------------------

 
 
(ix)         to the extent that any information is delivered to the
Administrative Agent in accordance with Clause 20.1 (Financial statements), the
reference to “31 December 2010” in Clause 20.1(a)(i) shall be deemed to be a
reference to 31 December 2012; and the reference to “30 September 2010” shall be
deemed to be a reference to 31 March 2012;
 
(x)          the words “under the Finance Documents” in clause (a) of the
definition of “Permitted Transactions” of the Incorporated Opco Credit Facility
as incorporated by this Section 5.05(f) shall be replaced with “under the Loan
Documents or under the Finance Documents (as defined in Incorporated Opco Credit
Facility), as applicable”; and the words “subject, in relation to any property
or assets which are the subject of the Transaction Security, to the provisions
of the Transaction Security Documents” in clause (e)(iii) of the definition of
“Permitted Transactions” of the Incorporated Opco Credit Facility as
incorporated by this Section 5.05(f) shall not be incorporated;
 
(xi)         each reference to “Agent” and “Finance Documents” in the definition
of “Transaction Security Documents” of the Incorporated Opco Credit Facility as
incorporated by this Section 5.05(f) shall be replaced with “Agent (as defined
in the Incorporated Opco Credit Facility)” and “Finance Documents (as defined in
the Incorporated Opco Credit Facility)”, respectively;
 
(xii)        the words “arising under the Finance Documents” in clause (a) of
the definition of “Permitted Financial Indebtedness” of the Incorporated Opco
Credit Facility as incorporated by this Section 5.05(f) shall be replaced with
“arising under the Loan Documents and the Finance Documents (as defined in the
Incorporated Opco Credit Facility)”;
 
(xiii)       the words “Clause 20.1 (Financial statements)” in paragraph (a)(ii)
of Clause 22.3 of the Incorporated Opco Credit Facility as incorporated by this
Section 5.05(f) shall be replaced with “Section 4.12 (Reports) of the Opco
Indenture Covenants or Clause 20.1 of the Incorporated Opco Credit Facility, as
applicable, in either case as such covenant is incorporated by Section 5.05(d)
and Section 5.05(f), respectively, of this Agreement”;
 
(xiv)      the words “subject (in relation to any asset which is the subject of
the Transaction Security) to the provisions of the Transaction Security
Documents” in paragraphs (b)(i) and (b)(ii) of Clause 22.10 of the Incorporated
Opco Credit Facility as incorporated by this Section 5.05(f), respectively,
shall in each case not be incorporated;
 
(xv)       the words “where (if the existing shares of the relevant member of
the Group are the subject of the Transaction Security) the newly-issued shares
also become subject to the Transaction Security on the same terms” of the
definition of “Permitted Share Issue” of the Incorporated Opco Credit Facility
as incorporated by this Section 5.05(f) shall not be incorporated;
 
 
35

--------------------------------------------------------------------------------

 
 
(xvi)      the sentence appearing in clause (c) of the definition of “Permitted
Loan” of the Incorporated Opco Credit Facility as incorporated by this Section
5.05(f) shall be replaced with “arising under any Inter-Group Loan (other than
the CET Loan Agreement and the Markiza Loan Agreement)”;
 
(xvii)     the words “and the borrower or recipient of such Funding Loan shall
be a Guarantor” contained in clause (e)(i) of the definition of “Permitted Loan”
and clause (e)(ii) of the definition of “Permitted Loan”, in each case of the
Incorporated Opco Credit Facility as incorporated by this Section 5.05(f), shall
in each case not be incorporated;
 
(xviii)    the sentence appearing in paragraph (b)(iii) of Clause 22.11 of the
Incorporated Opco Credit Facility as incorporated by this Section 5.05(f) shall
be replaced with “fees, costs and expenses payable under the Finance Documents
(as defined in the Incorporated Opco Credit Facility) in the amounts set out in
the Finance Documents (as defined in the Incorporated Opco Credit Facility)
delivered to the Agent (as defined in the Incorporated Opco Credit Facility)
under Clause 4.1 of the Incorporated Opco Credit Facility or agreed by the Agent
(as defined in the Incorporated Opco Credit Facility”;
 
(xix)       with respect to Clause 22.17 of the Incorporated Opco Credit
Facility as incorporated by this Section 5.05(f): (1) the words “any Inter-Group
Loan Agreement, the Notes Documents or” contained in paragraph (a) of Clause
22.17 shall not be incorporated; and (2) all references in such covenant to
“Clause 4.1 (Initial conditions precedent)” shall be deemed to be references to
“Section 4.01 (Effective Date)” of this Agreement; and
 
(xx)        paragraph (c)(i) of Clause 22.9 of the Incorporated Opco Credit
Facility as incorporated by this Section 5.05(f) shall read “Permitted Security
and Permitted Security (as defined in the Incorporated Opco Credit Facility,
with all capitalized terms used in the definition of Permitted Security in the
Incorporated Opco Credit Facility having the meanings ascribed to them in the
Incorporated Opco Credit Facility).
 
(g)           Notwithstanding anything in this Section 5.05 to the contrary, (i)
Indebtedness under the Loan Documents shall at all times be permitted under this
Agreement and the Transactions hereunder shall not constitute a violation of any
of the covenants incorporated herein by reference and (ii) cross references to
sections, articles, and clauses within the covenants of the Incorporated Parent
Indenture, Incorporated Opco Indenture and Incorporated Opco Credit Facility
incorporated herein by reference shall be deemed to be references to the
relevant sections, articles and clauses contained in such agreements, as
applicable.
 
(h)           The Borrower agrees that all such covenants, agreements and other
provisions so incorporated herein by reference shall survive any termination,
cancellation, discharge or replacement of the Incorporated Parent Indenture,
Incorporated Opco Indenture and Incorporated Opco Credit Facility.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 5.06        Guarantees.  The Borrower shall (i) cause each Subsidiary
Guarantor to execute a Guarantee, and provide the Administrative Agent with such
documents and certificates as the Administrative Agent may reasonably request
relating to (i) the organization and existence of such Subsidiary Guarantor, and
(ii) the authorization of the applicable Guarantee and any other legal matters
relating to such Subsidiary Guarantor, all in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) provide written opinions
(addressed to the Administrative Agent and the Lenders) of (A) Loyens & Loeff
N.V., Netherlands counsel for CME BV and (B) Loyens & Loeff N.V., Curacao
counsel for CME NV, with respect to the applicable Guarantee executed by such
Subsidiary Guarantor, each in form and substance reasonably satisfactory to the
Administrative Agent.  The Borrower shall use commercially reasonable efforts to
cause the conditions in this Section 5.06 to be satisfied on or prior to the
First Effective Date.  To the extent that the Borrower is unable to cause the
conditions in this Section 5.06 to be satisfied on or prior to the First
Effective Date, the Borrower shall cause the conditions set forth in this
Section 5.06 to be satisfied as soon as practicable after such date, but in no
event later than 10 days thereafter.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
Section 6.01        Events of Default.  If any of the following events (each an
“Event of Default”) shall occur:
 
(a)           non-payment of any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)           non-payment of any interest on any Loan or other fee payable under
the Loan Documents, within three (3) Business Days after the same shall become
due and payable;
 
(c)           any representation or warranty made or deemed made by the Loan
Parties in Article III hereof or in any other Loan Document, or in any amendment
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment hereof or thereof, shall prove to have been
incorrect in any material respect when made or deemed made;
 
(d)           the Loan Parties shall fail to observe or perform (i) any
covenant, condition or agreement contained in Section 5.02(i), Section
5.02(iii), Section 5.02(iv), Section 5.03, Section 5.04 and Section 5.06, (ii)
Section 4.18 of the Parent Indenture Covenants or Section 4.19 of the Opco
Indenture Covenants, (iii) any Indenture Covenant (other than those referenced
in clause (ii) above) and such failure shall continue unremedied for a period of
30 days after notice from the Administrative Agent or a Lender to the Borrower,
(iv) Clause 21 or paragraph (b) of Clause 20.8 of the Opco Credit Facility
Covenants, (v) Clauses 20.1, 20.2, 20.4 or paragraphs (a) or (c) of 20.8 of the
Opco Credit Facility Covenants; provided that no Event of Default under this
clause (v) will occur if the failure to comply is capable of remedy and is
remedied within five Opco Credit Facility Business Days of the earlier of (A)
the Administrative Agent or any Lender giving notice to the Borrower and (B) the
Borrower becoming aware of the failure to comply and (vi) any Opco Credit
Facility Covenant (other than those referenced in clauses (iv) and (v) above);
provided that no Event of Default under this clause (vi) will occur if the
failure to comply is capable of remedy and is remedied within twenty Opco Credit
Facility Business Days of the earlier of (A) the Administrative Agent or any
Lender giving notice to the Borrower and (B) the Borrower becoming aware of the
failure to comply;
 
 
37

--------------------------------------------------------------------------------

 
 
(e)           the Loan Parties shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement, including, without
limitation, any covenant or agreement incorporated herein by reference pursuant
to Section 5.05 (other than those specified in clause (a), (b) or (d) of this
Article), and such failure shall continue unremedied for a period of 30 days
after written notice thereof from the Administrative Agent or a Lender to the
Borrower;
 
(f)           (i) an “event of default” shall occur under the 2013 Notes
Indenture, the 2014 Notes Indenture or the 2015 Notes Indenture, in each case as
such term is defined therein, (ii) the principal amount of any other Material
Indebtedness is not paid at the maturity thereof (whether at stated maturity,
acceleration or otherwise) or (iii) a default shall occur under any other
Material Indebtedness which results in the acceleration of such other Material
Indebtedness prior to the stated maturity thereof;
 
(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, winding-up, reorganization or
other relief in respect of the Borrower or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect (“Bankruptcy Law”) or (ii) the appointment of a receiver, liquidator,
trustee, custodian, sequestrator, conservator, compulsory manager or similar
official for the Borrower or any Significant Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 consecutive days or a final, not temporary or
interim, unappealable order or decree approving or ordering any of the foregoing
shall be entered;
 
(h)           the Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, winding-up,
reorganization or other relief under any Bankruptcy Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Article, (iii) apply for
or consent to the appointment of a receiver, liquidator, trustee, custodian,
sequestrator, conservator, compulsory manager or similar official for the
Borrower or any Significant Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
 
(i)           the Borrower or any Significant Subsidiary is unable or shall
admit in writing its inability to pay its debts generally;
 
(j)           the Borrower or any of its Subsidiaries fails to satisfy any final
and non-appealable judgment or arbitral award against it or its assets made by
any competent court or tribunal to which it or its assets is or are subject,
where the amount of relief from, and/or a liability (including, without
limitation, any pre- and/or post-judgment interest but excluding any award in
respect of costs or relevant proceedings) under such judgment or award, (i) of
the Borrower and any of its Subsidiaries (other than Opco or its Subsidiaries)
as a whole is at any one time in aggregate at least US$25,000,000 (or its
equivalent in any currency) or (ii) of any one of Opco and its Subsidiaries is
at any time in aggregate amount at least equal to the amount as set forth in
paragraph (ii) of Clause 23.15 the Incorporated Opco Credit Facility;
 
 
38

--------------------------------------------------------------------------------

 
 
(k)           a Change of Control shall occur; provided that such Change of
Control shall not have been caused directly or indirectly by any action taken by
Time Warner Inc. or any of its Affiliates;
 
(l)           this Agreement or any other Loan Document shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions or interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
financial obligation under this Agreement or any other Loan Document;
 
(m)           the Equity Purchase Agreement shall at any time prior to the last
possible date that any purchase and sale of securities may be made under the
terms of the Equity Purchase Agreement and for any reason be declared by a court
of competent jurisdiction to be null and void, or a proceeding shall be
commenced by any Loan Party or any other person, or by any Governmental
Authority, seeking to establish the invalidity or unenforceability thereof
(exclusive of questions or interpretation of any provision thereof); or
 
(n)           any of the 2013 Notes owned by the Borrower or any of its
Affiliates fail to be delivered for cancellation without consideration within 3
Business Days after the Tranche A Effective Date in accordance with the 2013
Notes Indenture.
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the applicable Required Lenders shall, by notice to the Parent, take any of the
following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (g) or (h) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower, and (iii) exercise on
behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents.
 
 
39

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
THE ADMINISTRATIVE AGENT
 
Section 7.01        Appointment and Authority.  Each Lender hereby irrevocably
appoints Time Warner Inc. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
 
Section 7.02         Administrative Agent Individually.
 
(a)           The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Parent or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.  Each Lender is aware that the Administrative Agent or its
affiliates owns equity interests in the Borrower and, as an equity owner, may
take or omit to take actions relating thereto or as a result of its equity
ownership in its sole discretion.
 
Section 7.03        Duties of Administrative Agent; Exculpatory Provisions.
 
(a)           The Administrative Agent’s duties hereunder and under the other
Loan Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent shall not be subject
to any fiduciary or other implied duty, whether or not a Default or Event of
Default has occurred or is continuing and shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.  The Administrative Agent shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.
 
 
40

--------------------------------------------------------------------------------

 
 
(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 8.02 or Article VI) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Borrower or any Lender shall have given notice to the
Administrative Agent describing such Default and such event or events.
 
(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty, representation or
other information made or supplied in or in connection with this Agreement or
any other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
(d)           Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any person on behalf of any Lender
and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.
 
Section 7.04        Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan, and in
the case of a Loan, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
 
41

--------------------------------------------------------------------------------

 
 
Section 7.05        Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VII and Section 8.03 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.  The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
 
Section 7.06         Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Parent.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank or a trust company with
an office in the United States of America, or an affiliate of such a bank or
trust company; provided that if the Administrative Agent shall notify the Parent
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each applicable
Lender, directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph; provided further
that so long as no such successor Administrative Agent shall have accepted such
appointment the Parent shall have the right to appoint, at its own cost and
expense, a successor Administrative Agent, which successor Administrative Agent
shall be a commercial bank or a trust company with an office in the United
States of America (an “Interim Administrative Agent”), which Interim
Administrative Agent shall serve as Administrative Agent in all respects (with
the rights, privileges and obligations thereof, including without limitation the
right to resign (and appoint a successor) as set forth above in this Section
7.06) until such time as the Required Lenders appoint a successor thereto in
accordance with the provisions described above in this Section 7.06).  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and (i)
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as a successor Administrative Agent or Interim
Administrative Agent has been appointed as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties as Administrative Agent of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations as
Administrative Agent hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 8.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 7.07         Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deep appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or
thereunder.  Each Lender confirms to the Administrative Agent, each other Lender
and each of their respective Related Parties that it (i) possesses (individually
or through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on the Administrative
Agent, any other Lender or any of their respective Related Parties, of
evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (x) entering into this Agreement, (y)
making Loans and other extensions of credit hereunder and under the other Loan
Documents and (z) taking or not taking actions hereunder and thereunder, (ii) is
financially able to bear such risks and (iii) has determined that entering into
this Agreement and making Loans and other extensions of credit hereunder and
under the other Loan Documents is suitable and appropriate for it.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.01         Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices, demands, requests, consents and other communications provided for in
this Agreement shall be given in writing, or by any telecommunication device
capable of creating a written record (including electronic mail), and shall be
deemed validly given upon personal delivery or one day after being sent by
overnight courier service and, if sent by facsimile, to the extent transmitted
by 3:00 pm (local time of recipient) on a Business Day, will be deemed to have
been received on that Business Day, and if transmitted by facsimile after 3:00
pm (local time of the recipient) on a Business Day or any other day, then on the
Business Day next following the day of transmittal (so long as for notices or
other communications sent by facsimile, the transmitting facsimile machine
records electronic conformation of the due transmission of the notice), at the
following address or facsimile number, or at such other address or facsimile
number as a party may designate to the other parties:
 
 
43

--------------------------------------------------------------------------------

 
 
(i)        if to the Parent or any other Loan Party:
 

Central European Media Enterprises Ltd. c/o CME Media Services Ltd. Kříženeckého
náměstí 1078/5 152 00  Prague 5 - Barrandov Czech Republic
Telephone:                    + 420-242-465-573 Facsimile:            
          + 420-242-464-483 Attention:                      Legal Counsel   with
a copy to (which shall not constitute notice):   Dewey & LeBoeuf LLP 1301 Avenue
of the Americas New York, NY 10019 Attention:                      Jeffrey A.
Potash
Eric W. Blanchard
Christopher P. Peterson
Facsimile:                       (212) 259-6333

 
(ii)       if to the Administrative Agent: Time Warner Inc., to it at One Time
Warner Center, New York, NY 10019, Attention Chief Financial Officer (Facsimile
No. (212) 484-7175), with copies to its General Counsel (Facsimile No. (212)
484-7167) and its Treasurer (Facsimile No. (212) 484-7151); and
 
(iii)      if to any other Lender, to it at its address (or fax number) set
forth in any Assignment and Assumption.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
 
44

--------------------------------------------------------------------------------

 
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
Section 8.02         Waivers; Amendments.
 
(a)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Parent and the
Required Lenders or by the Parent and the Administrative Agent with the consent
of the Required Lenders; provided that no such agreement shall (i) increase or
extend the relevant Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan under the applicable Tranche, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment without the written consent of each Lender affected
thereby, (iv) change Section 2.07(b) or Section 2.12(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender affected thereby or (v) change any of the
provisions of this Section 8.02 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender (or each
Lender of such Tranche, as the case may be).
 
(b)           Notwithstanding the provisions set forth in Section 8.02(a) above,
(i) the Parent’s consent shall not be required for (A) any amendment to this
Agreement to incorporate usual and customary capital adequacy provisions or (B)
amendments to Article VII of this Agreement, in each case that are necessary (as
determined by the Required Lenders in good faith) to facilitate an assignment by
a Lender otherwise permitted by this Agreement and so long as any such amendment
does not create or result in the imposition of any obligation on the Borrower
which is in any way more burdensome on the Borrower than as set forth herein and
(ii) amendments to Section 8.18 shall not require the consent of any other
parties other than Time Warner Inc. and the Borrower.
 
Section 8.03         Expenses; Indemnity; Damage Waiver.
 
(a)           The Loan Parties shall pay (i) all reasonable invoiced
out-of-pocket expenses incurred by the Administrative Agent and the Lenders,
including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent and the Lenders, in connection with any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated thereby shall be consummated) and
(ii) all out-of-pocket expenses invoiced to and incurred by the Administrative
Agent and/or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent and the Lenders, in connection with the
enforcement or protection of their rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           The Parent agrees, to the fullest extent permitted by law, to
indemnify and hold harmless the Administrative Agent and each Lender and each
Related Party of any of the foregoing Persons (the “Indemnified Parties”) from
and against any and all claims, damages, losses, liabilities, costs, penalties,
fees and expenses (including reasonable fees and disbursements of counsel) of
any kind or nature whatsoever for which any of them may become liable or which
may be incurred by or asserted against any of the Indemnified Parties (other
than claims and related damages, losses, liabilities, costs, penalties, fees and
expenses made by the Administrative Agent or a Lender (or their
respective  successors or assignees) against the Administrative Agent or any
other Lender (or their respective successors or assignees), as applicable)
arising out of, related to or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) the
execution or delivery of any Loan Document or any other document or instrument
contemplated thereby, the performance by the Loan Parties of their respective
obligations thereunder, or the consummation of the transactions contemplated
thereby, (ii) any violation by the Borrower or any Subsidiary of the Borrower of
any Environmental Law or any other law, rule, regulation or order, (iii) the
actual or proposed use of the proceeds of any Loan, or (iv) any transaction in
which any proceeds of any Loan are applied (EXCLUDING ANY SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE SOUGHT TO BE RECOVERED BY ANY
INDEMNIFIED PARTY TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE HAS BEEN DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT
OF A COURT OF COMPETENT JURISDICTION TO HAVE SOLELY RESULTED BY REASON OF THE
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.  IT
IS THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE
EXTENT PROVIDED IN THIS SECTION 8.03(b), BE INDEMNIFIED FOR ITS OWN ORDINARY,
SOLE OR CONTRIBUTORY NEGLIGENCE.  In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.03(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors, any Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated.
 
(c)           To the extent that any Loan Party fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s pro rata share computed on the Credit Exposure of such Lender to the
Credit Exposure of all Lenders determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability, cost, penalty, fee or related expense, as the case may be, was
incurred by or asserted against such Person in its respective capacity as such.
 
(d)           To the fullest extent permitted by applicable law, no Loan Party
shall assert, and each Loan Party hereby waives, any claim against any
Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnified Party referred to in paragraph (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
 
46

--------------------------------------------------------------------------------

 
 
(e)           All amounts due under this Section shall be payable not later than
three Business Days after written demand therefor, such demand to be in
reasonable detail setting forth the basis for and method of calculation of such
amounts.
 
Section 8.04         Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby and each assignee and successor shall deliver the forms
required to be delivered by a Lender pursuant to Section 2.11(e).  The Borrower
may not assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of each Lender.  No Lender may
assign its Loans hereunder without the prior consent of the Borrower not to be
unreasonably withheld; provided, that the Borrower’s consent shall not be
required (i) for any assignments by Time Warner Inc. to any of its Affiliates
(including, for the avoidance of doubt, TWMH) and (ii) at any time an Event of
Default has occurred and is continuing at the time of such assignment.
 
(b)           The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption.  From and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.09, 2.11 and 8.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
 
 
47

--------------------------------------------------------------------------------

 
 
Section 8.05        Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any fee or any other amount payable under
this Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.09 and 2.11, Article VII
and Sections 8.03 and 8.12 shall survive and remain in full force and effect
regardless of the consummation of the Transactions, the repayment of the Loans,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.
 
Section 8.06        Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  This Agreement shall
become effective on the Signing Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
Section 8.07        Severability.  Any provision of this Agreement or the Loan
Documents held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
Section 8.08         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender to or for the credit or the
account of the Borrower or any Subsidiary Guarantor against any and all of the
obligations of the Borrower or such Subsidiary Guarantor existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such obligations of the Borrower or such Subsidiary Guarantor may be owed to
a branch or office of such Lender different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.  Each Lender agrees to notify the
Parent and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
 
48

--------------------------------------------------------------------------------

 
 
Section 8.09         Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court.  To the
extent that any Loan Party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, such Loan Party hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Borrower or any Subsidiary Guarantor or
any of their respective properties in the courts of any jurisdiction to enforce
a judgment obtained in accordance with this Section.
 
(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01.  In addition, each
Loan Party hereby irrevocably designates, appoints and empowers CT Corporation
System, the principal office of which is 111 Eighth Avenue, New York, NY 10011
(the “Process Agent”), in the case of any suit, action or proceeding brought in
the United States as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any kind and all legal process, summons, notices and documents that may be
served in any action or proceeding arising out of or in connection with this
Agreement or any other Loan Document.  By executing this Agreement, CT
Corporation System hereby irrevocably accepts such designation, appointment and
agency, which shall remain in full force and effect until such time that a
notice is delivered by CT Corporation System and each Loan Party to the Lenders
(in form and substance reasonably satisfactory to the Lenders) stating that CT
Corporation System will no longer be serving as Process Agent, at which time
each Loan Party shall designate a replacement Process Agent satisfactory to the
Lenders (and deliver the appropriate documentation in respect thereof as
reasonably requested by the Lenders).  Such service may be made by mailing (by
registered or certified mail, postage prepaid) or delivering a copy of such
process to such Person in care of the Process Agent at the Process Agent’s above
address, and such Person hereby irrevocably authorizes and directs the Process
Agent to accept such service on its behalf.  As an alternative method of
service, each Loan Party irrevocably consents to the service of any and all
process in any such action or proceeding by the mailing (by registered or
certified mail, postage prepaid) of copies of such process to the Process Agent
or such Person at its address specified in Section 8.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
 
49

--------------------------------------------------------------------------------

 
 
Section 8.10        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 8.11         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 8.12        Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below) and not to disclose or permit its disclosure to any Person, for a period
of at least 1 year following the termination of this Agreement, except that
Information may be disclosed (a) to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by or legally obligated to disclose
it pursuant to a request of any regulatory authority or Governmental Authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions no less restrictive than those of this Section, to (i) any
assignee of, or any prospective assignee of, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap, derivative or other similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency, or (ii) the CUSIP Service Bureau or any similar
organization, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Lender or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrower.
 
 
50

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” means all information received at
any time prior to the Signing Date and afterwards from the Borrower or any of
its Subsidiaries relating to the Borrower or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any of its Subsidiaries, provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the Signing Date, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information, and at least reasonable care.
 
Section 8.13        Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon to the date of repayment, shall
have been received by such Lender.
 
Section 8.14         No Waiver; Remedies.  No failure on the part of any party
hereto to exercise, and no delay in exercising, any right under this Agreement
or any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies of the
Administrative Agent and the Lenders provided in this Agreement are cumulative
and not exclusive of any remedies that they would otherwise have.  Without
limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender may have had notice or knowledge of such Default at the
time.
 
Section 8.15        USA Patriot Act Notice and “Know Your Customer” and OFAC
Provisions.  Each Lender and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub.  L. 107-56 (signed into
law October 26, 2003)) (the “Act”) and pursuant to other applicable “know your
customer” and anti-money laundering rules and regulations, it may be required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act.  The Borrower shall, following
a request by the Administrative Agent or any Lender, provide all documentation
and other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
 
 
51

--------------------------------------------------------------------------------

 
 
Section 8.16        Judgment Currency.  a)  The Loan Parties’ obligations
hereunder and under the other Loan Documents to make payments in Dollars
(pursuant to such obligation, the “Obligation Currency”) shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Loan Documents.  If, for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).
 
(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Loan Parties covenant and agree to pay, or cause to be paid,
either (i) such additional amounts, if any (but in any event not a lesser
amount) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date, or (ii) such amount, in the Obligation Currency, equal to the
amount of the applicable judgment denominated in Judgment currency, converted to
the Obligation Currency in accordance with the Judgment Currency Conversion
Date.
 
(c)           For purposes of determining the rate of exchange for this Section
8.16, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.
 
Section 8.17         Independence of Covenants.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or condition exists.
 
Section 8.18         Loans as Consideration.  Nothing in this Agreement shall
adversely affect the provisions of the Equity Purchase Agreement that permit the
use of the Loans as consideration for the exercise of any rights under the
Equity Purchase Agreement.
 
 
52

--------------------------------------------------------------------------------

 
 
 
[Signature Pages to Follow]
 
 
 
53

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD, as Borrower
     
By:
/s/ David Sach
     
Name: David Sach
   
Title: Chief Financial Officer

 
 
[Signature Page to Term Loan Facilities Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
TIME WARNER INC., as Administrative Agent
         
By:
/s/ James E. Burtson
   
 
Name: James E. Burtson
     
Title: Senior Vice President
 




 
TIME WARNER INC., as Tranche A Lender, Tranche B Lender and Tranche C Lender
         
By:
/s/ James E. Burtson
     
Name: James E. Burtson
     
Title: Senior Vice President
 

 
 
[Signature Page to Term Loan Facilities Credit Agreement]
 
 

--------------------------------------------------------------------------------